             Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 1 of 11                                       FILED
                                                                                                        2021 Jan-12 PM 03:17
                                                                                                        U.S. DISTRICT COURT
                                                                                                            N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

WILLIAM GILMORE,                                          )
                                                          )
        Plaintiff,                                        )
                                                          )
v.                                                        ) CIVIL ACTION NO.:
                                                          )
RAJSAMBHAV HOTEL, LLC.                                    )
     D/B/A RAM HOTELS                                     )
                                                          )
        Defendant.                                        )



                                COMPLAINT AND JURY DEMAND


        This is a proceeding for reinstatement and damages to redress the deprivation of rights

secured to the Plaintiff by Section 7(b), 29 U.S.C. Section 626(b), of the Age Discrimination in

Employment Act of 1967, as amended, 29 U.S.C. Section 621 et seq. (“ADEA”), which

incorporates by reference Section 16(b), 29 U..S.C. Section 216(b), of the Fair Labor Standards

Act of 1938, as amended, 29 U.S.C. Section 201 et seq., and Title I of the Americans with

Disability Act, 42 U.S.C. Section 12101, et seq.

                                            JURISDICTION

        1.       The jurisdiction of the Court over this controversy is based upon Section 7(b) of

the ADEA, 29 U.S.C. Section 626(b), and 28 U.S.C. Section 1337 to enforce the provisions of

the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. Section 621 et seq.

and the Americans with Disability Act, 42 U.S.C. Section 12101, et seq.

        2.       Jurisdiction to grant injunctive and declaratory equitable relief as well as damages


                                                     1
             Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 2 of 11




is invoked pursuant to 42 U.S.C. Section 12101, et seq.

                                                    VENUE

        3.       Venue is proper in the Northern District of Alabama since Defendant conducted

business within this District and Division and this is where acts of discrimination occurred.

                                                   PARTIES

        4.       William Gilmore, (hereinafter Plaintiff), who is over the age of 70, is a resident

citizen of Birmingham, Jefferson County, Alabama. At all times relevant hereto, Plaintiff was

employed by, or seeking employment with Defendant.

        5.       Rajsambhav Hotel, LLC d/b/a RAM Hotels (hereinafter Defendant) is a

corporation organized and existing in Birmingham, Jefferson County, Alabama. At all times

relevant hereto, Defendant conducted business in the Northern District of Alabama.

        6.       Defendant is engaged in industry affecting commerce, as defined in Section 11(h)

of the ADEA, 29 U.S.C. Section 630(h). Defendant has employed 20 or more employees for

each working day in each of the twenty or more calendar weeks in the current proceeding

calendar year and is an “employer” within the meaning of Section 11(b) of the ADEA, 29 U.S.C.

Section 630(b) and/or 42 U.S.C. § 12111(5) and 42 U.S.C. § 12131(1).

                                     EXHAUSTION OF REMEDIES

        7.       Prior to filing this civil action, Plaintiff timely filed a written Charge of

Discrimination asserting discrimination with the Equal Employment Opportunity Commission

(EEOC).

        8.       On October 14, 2020, the EEOC issued a right to sue letter.

        9.       Plaintiff has exhausted and satisfied all administrative remedies and pre-requisites


                                                         2
           Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 3 of 11




to filing this action.

                                          STATEMENT OF FACTS

         10.       Gilmore was hired by Hilton Garden Inn in Birmingham, Alabama, on or about

July, 2018, as a Houseman performing housekeeping and maintenance. Gilmore continued in

said classification and position until his termination on November 25, 2019.

         11.       At all times relevant to this charge Gilmore satisfactorily performed his duties.

         12.       Plaintiff is a qualified individual with a disability under the Americans with

Disability Act (ADA) in that he can perform the essential functions of his assigned position of

Maintenance/Housekeeping either with or without accommodation.

         13.       Gilmore had never been advised by Defendant that his work performance was

deficient and/or reprimanded during the course of his employment.

         14.       Plaintiff has a medical condition and impairment that substantially limited major

life activities. Despite his disability, Plaintiff satisfactorily performed the essential functions of

the position of Maintenance/House Keeping either with or without restrictions.

         15.       Gilmore was a qualified individual with a disability under the Americans with

Disability Act (ADA) in that he could perform the essential functions of the position of

Maintenance/Housekeeping either with or without accommodation.

         16.       On or about October 2019, Plaintiff requested and was granted medical leave due

to a serious medical condition.

         17.       Hilton Garden Inn was informed of Plaintiff’s medical condition and leave which

was approved.

         18.       Plaintiff communicated with Hilton Garden Inn and its managers throughout his


                                                         3
          Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 4 of 11




medical leave including providing to managers information regarding his prognosis and expected

return date.

        19.      On or about November, 2019, Defendant purchased the Hilton Garden Inn from

Interstate Management Company, LLC (hereinafter Interstate Hotels), and assumed the

management of Hilton Garden Inn.

        20.      Interstate Hotels provided Defendant a complete list of active employees at the

Hilton Garden Inn who were, pursuant to the transfer agreement, to transfer to Defendant as

active employees on the date of the sale and/or transfer.

        21.      Plaintiff’s name was included on the list provided to RAM by Interstate Hotel as

an active maintenance/housekeeping employee at the Hilton Garden Inn and became an employee

of Defendant on the date of transfer/sale.

        22.      Defendant was informed and aware Plaintiff was on a medical leave of absence at

the time of the transfer/sale.

        23.      On or about November 5, 2019, Plaintiff was contacted by Tiara Gentry at

Interstate Hotels and informed that his employment with Interstate Hotel had terminated due to

the transfer and sale of the property to Hilton Garden Inn. Gentry informed Plaintiff that his

employment would officially transferred to RAM on the effective date of the sale.

        24.      November 7, 2019, Plaintiff received correspondence from Hilton Garden Inn

about filling out and returning a “New Hire Packet”.

        25.      On or about November 7, 2019, Plaintiff filled out and returned to Hilton Garden

Inn all documentation requested to finalize the hiring process.

        26.      All throughout Plaintiff’s medical release, including leave after November 7,


                                                     4
             Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 5 of 11




2019, Plaintiff talked with his co-employees and supervisors, including his direct supervisor, to

insure that they were informed regarding his medical leave and status.

        27.      November 22, 2019, Plaintiff met with Karen Jacob (hereinafter Jacob), General

Manager at RAM, about returning to work at the Hilton Hotel under RAM Management. Jacob

acknowledged Plaintiff’s status as an active employee and instructed Plaintiff to provide her with

a medical release due to his medical leave status. Jacobs told Plaintiff, “You can go back to

work” once the medical release was received.

        28.      During Plaintiff’s conversation with Jacob, General Manager, Plaintiff disclosed

his medical condition, diagnosis, and status to Jacob including the fact that he had been

hospitalized due to his medical condition. Plaintiff advised Jacob that because he had been

hospitalized, the medical release to return to work may take longer to acquire.

        29.      December 3, 2019, Plaintiff went to the Hilton Garden Inn and attempted to

provide Jacob with his medical release to return to work from his treating physician.

        30.      Jacob refused to accept Plaintiff’s medical release stating, “I don’t have a place

for you.” Plaintiff inquired about her earlier representations in November acknowledging his

active employment status, and, again, attempted to provide Jacob with the medical release.

Jacob, again, refused to accept the release stating, “At the time I didn’t realize you were in the

hospital.”

        31.      Jacob’s comments evidence a prejudice and/or bias of Plaintiff’s age and/or his

disability and/or medical condition.

        32.      Defendant failed to make an individual assessment of Plaintiff’s abilities and,

instead, relied on personal bias and their general understandings and perceptions regarding his


                                                      5
              Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 6 of 11




condition.

         33.        Plaintiff’s age and disability was a substantially motivating reason for Jacob’s

failure and/or refusal to continue his employment as an active employee.

         34.        Jacob’s claim that there she had “no place for [plaintiff]” was false and the

reasons given for the actions of Defendant are a pretext to discrimination.

         35.        All active employees at Interstate, with the exception of Plaintiff, were

automatically employed by RAM as active employees at the time of the transfer and purchase by

RAM.

         36.        December 16, 2019, Plaintiff’s complaints asserted his termination was

discriminatory. .

         37.        Upon information and belief, Defendant replaced Plaintiff’s position of

mechanic/housekeeping with a substantially younger person and/or one with no record of a

disability.

         38.        Plaintiff was treated differently than substantially younger, similarly situated

employees, and those who had no disability in that they were not terminated and/or refused

employment.

         39.        Defendant terminated Plaintiff because of Plaintiff’s disability and medical

condition and/or his age.

         40.        Defendant knew or should have known of the unlawful conduct of Jacob and

failed and or refused to take appropriate action.

         41.        Defendant ratified the unlawful conduct of Jacob.

         42.        Defendant’s actions were done with malice or reckless indifference to the


                                                          6
           Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 7 of 11




federally protected rights of Plaintiff.

          43.    In denying Plaintiff employment, Defendant intentionally, willfully, and

maliciously discriminated against Plaintiff on the basis of his disability, his record of disability,

and/or his perceived disability in complete disregard of his federally protected rights

          44.    As a proximate consequence of the actions of Defendant, Plaintiff was caused to

suffer damages, including back wages, pain and suffering, and emotional distress.

          45.    Plaintiff has been caused to suffer loss of employment, underemployment, and

loss of standing and reputation in the community.

          46.    As a result of the Defendant’s actions, Plaintiff has been caused to suffer distress,

anxiety, frustration, and loss of benefits and income.

                            COUNT I - Termination in Violation of the ADA

          47.    Plaintiff reavers and realleges the foregoing paragraphs as though fully set forth

herein.

          48.    Plaintiff is a qualified individual with a disability in that he had a physical

impairment that substantially limited a major life activity pursuant to 42 U.S.C. Section

12112(a).

          49.    The Defendant is a covered entity and an employer pursuant to the Act, 42 U.S.C.

Section 12111.

          50.    The Plaintiff was able to perform the essential functions of his job either with or

without reasonable accommodation.

          51.    Defendant questioned Plaintiff’s ability to perform the essential functions of his

position as a Maintenance/Housekeeping worker based upon perceived judgments and biases


                                                        7
           Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 8 of 11




regarding his medical condition and/or disability.

         52.      Plaintiff was terminated because of his medical condition and/or disability in

violation of the ADA.

         53.      Plaintiff’s disability was a substantially motivating factor in Defendant’s decision

to terminate Plaintiff.

         54.      In their actions towards Plaintiff as described above, Defendant acted willfully,

intentionally and/or with callous or reckless indifference to Plaintiff’s rights under the ADA

and/or ADEA.

         55.      As a result of the Defendant’s discriminatory actions, the Plaintiff has suffered

extreme harm including, but not limited to, mental anguish, emotional distress, emotional

suffering, and lost wages.

         56.      Plaintiff has been forced to obtain legal services of the undersigned attorneys to

enforce their rights under Title VII and is required to pay their attorney’s reasonable attorneys'

fees for the services rendered in this cause.

                                                   COUNT II

         57.      Plaintiff reavers and realleges the foregoing as if fully set out herein.

         58.      Defendant willfully discriminated against the Plaintiff on account of age in

violation of Section 4(a)(1) of the ADEA, 29 U.S.C. § 623(a)(1), with respect to its decision to

discharge Plaintiff from employment.

         59.      Plaintiff was over the age of 40 and therefore is a protected person under the Age

Discrimination in Employment Act.

         60.      Plaintiff was adversely affected by an employment decision of the Defendant.


                                                        8
           Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 9 of 11




        61.      Plaintiff was qualified for his former position in Maintenance/Housekeeping at the

time of his discharge.

        62.      Defendant’s decision to terminate Plaintiff and/or its decision not to offer Plaintiff

an open position at the Company at the time of his discharge was substantially motivated by his

age.

        63.      Defendant’s termination of Plaintiff discriminated against Plaintiff on account of

his age in violation of Section 4(a)(1) of the ADEA, 29 U.S.C. Section 623(a)(1).

        64.      The actions of the Defendant in terminating Plaintiff’s employment were willful

and//or with reckless indifference to the federally protected rights of the Plaintiff.

        65.      Plaintiff avers that Defendant’s unlawful and discriminatory termination of his

employment and/or Defendant’s failure to place him on account of his age violates the provisions

of the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.,

justifying an award, inter alia, of back pay, front pay, compensatory and liquidated damages

against the Defendant.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that this Court will assume jurisdiction of this

action and after trial:

        A.       Grant Plaintiff a declaratory judgment that the Defendant’s actions, policies and

practices complained of herein violate the provisions of 29 U.S.C. § 621 et seq., and/or 42

U.S.C. Section 12101, et seq.

        B.       Grant Plaintiff an injunction enjoining the Defendants, their agents, successors,

employees and attorneys and those acting in concert with them and at their direction, from


                                                       9
          Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 10 of 11




maintaining or continuing the policies, practices, customs and usages of denying, abridging,

withholding, conditioning, limiting, or otherwise interfering with Plaintiff’s rights to equal

employment opportunities without discrimination, including an order of reinstatement as

provided for under 29 U.S.C. § 621 et seq.

        C.       Grant Plaintiff an award of back pay in the amount the Plaintiff would have

earned from the date of his denial of employment to and including the date of judgment, but for

those policies and practices complained herein.

        D.       Award compensatory damages against defendants in an amount the jury

determines will compensate the Plaintiff for his losses and/or nominal damages as may be

appropriate.

        E.       Award Plaintiff liquidated damages for Defendant’s willful conduct and

Plaintiff’s mental distress and lost benefits.

        F.       Award Plaintiff costs and expenses in prosecuting this action including an award

of reasonable attorney’s fees.

        G.       Retain jurisdiction of this action following judgment for sufficient time to insure

that Defendants comply with the law and decree which may be entered herein, and during such

time to require Defendants to report such information as is necessary to evaluate their

compliance.

        H.       Grant Plaintiff such other and further relief as equity and justice requires.

                            PLAINTIFF REQUESTS A TRIAL BY JURY.

        Respectfully submitted this 12th day of January, 2021.




                                                      10
Case 2:21-cv-00042-MHH Document 1 Filed 01/12/21 Page 11 of 11




                      /s/ Mary E. Pilcher
                      Mary E. Pilcher, Esq.(asb-2436-h58m)
                      Stein & Pilcher, LLC
                      151 North Bancroft Street
                      P.O. Box 602
                      Fairhope, AL 36533
                      (251) 210-4557




                               11
